Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald Studebaker on 12/16/2021.
The application has been amended as follows: 

Amendments to the claims: 
1. (Currently Amended) A storage box comprising:
 a plurality of skeleton frames comprising at least a first skeleton frame and a second skeleton frame; and
a plurality of case bodies comprising at least a first case body and a second case body; 
wherein each case body [[that]] is formed in a substantially box shape that has an open top; 
wherein, when the storage box is in an assembled state:
 the first case body is accommodated in the first skeleton frame and the first case body is configured to slide  within the first skeleton frame   the second case body is accommodated in the second skeleton frame and the second case body is configured to slide forward and rearward within the second skeleton frame; 
wherein [[the]] each skeleton frame includes:
a bottom portion comprising a front, a rear, a central section, and opposed sides, wherein each side from the opposed sides of the bottom portion comprises a gouged portion that is recessed inwardly from an outermost periphery of each side from the opposed sides, wherein each gouged portion defines an opening that faces outward in a horizontal direction with respect to the central section of bottom portion; 
a pair of rear columns that are integrally formed with the bottom portion, wherein the pair of rear columns  the opposed sides of the bottom portion along section of the bottom portion  
a pair of front columns that are integrally formed with the bottom portion, wherein the pair of front columns   the opposed sides of the bottom portion along section portion 
wherein each gouged portion[[s]] is formed between a corresponding front column from said pair of front columns and a corresponding rear column from said pair of rear columns 
wherein, when the storage box is in the assembled state:
the skeleton frames are vertically stacked on top of each other, lower portions of the front columns of the second skeleton frame are placed on upper portions of the front columns of the first skeleton frame, lower portions of the rear columns of the second skeleton frame are placed on upper portions of the rear columns of the first skeleton frame, and the second skeleton frame is above the first skeleton frame;

wherein, when the storage box is in a disassembled state:
[[when]] the skeleton frames are nested within each other, the front columns of the first skeleton frame second skeleton frame and the second skeleton frame rests on top of the bottom portion of the first skeleton frame 

2. (Currently Amended) The storage box according to claim 1,


wherein each gouged portion defines 




3. (Currently Amended) The storage box according to claim 1,
wherein the upper portions of the front columns of the first skeleton frame comprise front fitting portions; 
wherein when the storage box is in the assembled state, the front fitting portions of the first skeleton frame are placed within openings in the lower portions of the front columns of the second skeleton frame;
wherein the upper portions of the rear columns of the first skeleton frame comprise rear fitting portions; 
wherein when the storage box is in the assembled state, the rear fitting portions of the first skeleton frame are placed within openings in the lower portions of the rear columns of the second skeleton frame






4. (Currently Amended) The storage box according to claim 1 [[3]],
wherein a front end portion of each gouged portion is inclined 
each gouged portion is inclined 

5. (Currently Amended) The storage box according to claim 1 [[3]],
wherein each bottom portion of each skeleton frame comprises:
 a hole portion in the central section of each bottom portion, and an inner peripheral rib adjacent the hole portion of each bottom portion   


6. (Currently Amended) The storage box according to claim 5 [[3]],
wherein each case body comprises stoppers that protrude downwardly from a bottom wall of each case body respectively, 
wherein when the storage box is in the assembled state:
 the stoppers of the first case body are configured to be disposed in the hole portion of the first skeleton frame; and the stoppers of the second case body are configured to be disposed in the hole portion of the second skeleton frame






7. (Currently Amended) The storage box according to claim 6 [[3]],
wherein when the storage box is in the assembled state:
 the first case body is configured to slide forward to a pull out position wherein the stoppers of the first case body engage the inner peripheral rib of the first skeleton frame at a front side of the hole portion of the first skeleton frame 
 



8. (Currently Amended) The storage box according to claim 1,
wherein, when the storage box is in the assembled position:
 a top plate is coupled  corresponding upper portions of [[the]] corresponding front columns of a corresponding uppermost skeleton frame from said plurality of skeleton frames and corresponding upper portions of [[the]] corresponding rear columns of the corresponding uppermost skeleton frame


9. (Currently Amended) The storage box according to claim 1,
wherein for each skeleton frame: 
a reinforcement portion extends between and connects the pair of rear columns 



Amendments to the specification:

Page 46, lines 11-14: -- rectangular frame shape. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Rehrig 4,671,411) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, Rehrig discloses a storage box (Fig 6) comprising:
 a plurality of skeleton frames (as shown in Fig 6) comprising at least a first skeleton frame (Fig 6, C) and a second skeleton frame (Fig 6, D); and
wherein each skeleton frame includes:
a bottom portion (Fig 1, #21) comprising a front (Fig 1, #25), a rear (Fig 1, #24), a central section, and opposed sides (Fig 1, #22 & #23) (shown in Figs 1 &  
a pair of rear columns (annotated Fig 1 below) that are integrally formed with the bottom portion (Fig 1, #21), wherein the pair of rear columns (annotated Fig 1 below)  protrude upward from the opposed sides of the bottom portion (Fig 1, #21) along a rear section of the bottom portion (Fig 1, #21), and
a pair of front columns (annotated Fig 1 below) that are integrally formed with the bottom portion (Fig 1, #21), wherein the pair of front columns (annotated Fig 1 below) protrude upward from the opposed sides of the bottom portion (Fig 1, #21) along a front section of the bottom portion (Fig 1, #21),
wherein each gouged portion (i.e. annotated Fig 1 below) is formed between a corresponding front column from said pair of front columns (annotated Fig 1 below) and a corresponding rear column from said pair of rear columns (annotated Fig 1 below) (as shown in Figs 1 & 6), and
wherein, when the storage box is in the assembled state (Fig 5):
the skeleton frames are vertically stacked on top of each other (as shown in Fig 5), lower portions of the front columns of the second skeleton frame are 
wherein, when the storage box is in a disassembled state (Fig 6):
the skeleton frames are nested within each other (as shown in Fig 6), the second skeleton frame (Fig 6, D) rests indirectly on top of the bottom portion (#21) of the first skeleton frame (Fig 6, C).

    PNG
    media_image1.png
    680
    1057
    media_image1.png
    Greyscale

Rehrig has been discussed above but does not explicitly teach wherein the storage box comprises a plurality of case bodies comprising at least a first case body 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DEVIN K BARNETT/Examiner, Art Unit 3631